Exhibit 10.2

Confidential

Amendment #1

 

Cooperative Research and Development Agreement # 03111

“Development and Evaluation of Precigen Inc.’s Proprietary Non-viral Sleeping
Beauty Vectors for Genetic Modification of Peripheral Blood Lymphocytes with
Genes Encoding Mutated Tumor Neoantigen-specific T Cell Receptors (also referred
to as Mutation Reactive T Cell Receptors) that Have Been Identified Using NCI
Proprietary Methods”

IC Principal Investigator: Steven A. Rosenberg, M.D., Ph.D.

Collaborators: Precigen Inc. and ZIOPHARM Oncology, Inc.

The purpose of this amendment is to change certain terms of the above-referenced
Cooperative Research and Development Agreement (CRADA). These changes are
reflected below, and except for these changes, all other provisions of the
original CRADA remain in full force and effect. Underlining indicates additions,
and strikeout indicates deletions.

The Parties agree:

 

  1.

Intrexon Corporation transfers all operating capabilities pertinent to this
CRADA to Precigen Inc., an Intrexon wholly owned subsidiary. And thus, Intrexon
assigns all its rights, titles, interests and benefits in and to CRADA #03111,
along with its responsibilities under CRADA #03111, to Precigen Inc.

 

  2.

Intrexon Corporation is removed as the Collaborator, and Precigen Inc. is added
as the Collaborator.

 

  3.

The CRADA title is modified to read as follows: “Development and Evaluation of
Intrexon Corporation’s Precigen Inc.’s Proprietary Non-viral Sleeping Beauty
Vectors for Genetic Modification of Peripheral Blood Lymphocytes with Genes
Encoding Mutated Tumor Neoantigen-specific T Cell Receptors (also referred to as
Mutation Reactive T Cell Receptors) that Have Been Identified Using NCI
Proprietary Methods”.

 

  4.

The CRADA abstract is modified to read as follows: The principal goal of this
CRADA is to Under a Cooperative Research and Development Agreement (CRADA), the
National Cancer Institute (NCI), Precigen, Inc., and ZIOPHARM Oncology, Inc.
will develop and evaluate adoptive cell transfer-based immunotherapies (ACT)
using NCI proprietary methods for the isolation of tumor-reactive T Cell
Receptors (TCRs) targeting unique, patient specific mutated neoantigen(s) and
introduction of said TCRs into T cell subsets isolated from peripheral blood
using proprietary Intrexon Corporation (“Intrexon”) Precigen Inc. Non-Viral
Sleeping Beauty Transposon and Transposases for the treatment of patients with
solid tumor malignancies.

 

  5.

Article 3.7.2 is amended to read as follows:

 

  3.7.2

When a Party files the IND, the other Party agrees to provide the filing party
background data and information necessary to support the IND

 

Page 1 of 4



--------------------------------------------------------------------------------

Confidential

 

 

  in electronic Common Technical Document (eCTD) format. The Parties further
agree to provide a letter of cross-reference to all data and pertinent
regulatory filings sponsored by a Party under this CRADA. Both Parties’
employees will be reasonably available to respond to inquiries from the FDA
regarding information and data contained in the Party’s IND, DMF, other filings,
or other information and data provided to one Party by the other Party pursuant
to this Article 3.

 

  6.

Article 3.11 is amended to read as follows:

3.11 FDA Meetings/Communications. All formal meetings with the FDA concerning
any clinical trial within the scope of the Research Plan will be discussed by
Collaborator and IC in advance. Each Party reserves the right to take part in
setting the agenda for, to attend, and to participate in these
meetings, as appropriate. Sponsor will provide the other Party with copies of
FDA meeting minutes, all transmittal letters for IND submissions, IND safety
reports, formal questions and responses that have been submitted to the FDA,
Annual Reports, and official FDA correspondence, pertaining either to the
INDs under this CRADA or to the Clinical Investigators on Protocols
performed in accordance with the Research Plan, except to the extent that
those documents contain the proprietary information of a third party or
dissemination is prohibited by law.

 

  7.

Article 4.1 is amended to read as follows:

4.1 Interim Research and Development Reports. The CRADA PIs should exchange
information regularly, in writing. This exchange may be accomplished through
meeting minutes, detailed correspondence, circulation of draft manuscripts,
Steering Committee reports, copies of Annual Reports and any other reports
updating the progress of the CRADA research. However, the Parties must exchange
updated Investigator’s Brochure, formulation and preclinical data, and
toxicology findings, as they become available; these data and documents will be
provided in eCTD format.

 

  8.

The IC’s Clinical Contact (as needed for Article 4.4.2) is amended to read as
follows:

Steven A. Rosenberg, M.D., Ph.D.

Surgery Branch, NCI

10 Center Drive, MSC 1201

Bldg. 10, CRC Room 3-3940

Bethesda, MD 20892-1201

Tel: [    ]

Fax: [    ]

and

[    ]

 

 

Page 2 of 4



--------------------------------------------------------------------------------

Confidential

 

 

  9.

Add in a new Article 8.9 (Certificate of Confidentiality) as follows:

8.9 Certificate of Confidentiality. The CRADA Data collected under a Protocol
conducted under this CRADA are covered under a Certificate of Confidentiality
that has been issued by the NIH pursuant to Section 301(d) of the Public Health
Service Act (42 U.S.C. 241(d)). Under this Certificate of Confidentiality, the
Collaborator may not:

a) Disclose or provide, in any Federal, State, or local civil, criminal,
administrative, legislative, or other proceeding, the name of such individual or
any such information, document, or biospecimen that contains identifiable,
sensitive information about the individual and that was created or compiled for
purposes of the research, unless such disclosure or use is made with the consent
of the individual to whom the information, document, or biospecimen pertains; or

b) Disclose or provide to any other person not connected with the research the
name of such an individual or any information, document, or biospecimen that
contains identifiable, sensitive information about such an individual and that
was created or compiled for purposes of the research.

Provided that Collaborator will be permitted to disclose the information
described in the points set forth above as follows:

a) If required by Federal, State, or local laws (e.g., as required by the
Federal Food, Drug, and Cosmetic Act, or state laws requiring the reporting of
communicable diseases to State and local health departments), excluding
instances of disclosure in any Federal, State, or local civil, criminal,
administrative, legislative, or other proceeding;

b) If necessary for the medical treatment of the individual to whom the
information, document, or biospecimen pertains and made with the consent of
such individual;

c) If made with the consent of the individual to whom the information, document,
or biospecimen pertains; or

d) If made for the purposes of other scientific research that is in compliance
with applicable Federal regulations governing the protection of Human Subjects
in research.

Prior to making any permitted disclosures, Collaborator will ensure that that
any recipient of data protected by a Certificate of Confidentiality agrees to
comply with the Certificate.

SIGNATURES ON THE NEXT PAGE

 

Page 3 of 4



--------------------------------------------------------------------------------

Confidential

 

ACCEPTED AND AGREED TO:

For the National Cancer Institute:

 

/s/ James H. Doroshow

                

3/18/18

James H. Doroshow, M.D.       Date Deputy Director for Clinical and
Translational       Research, NCI       For Precigen Inc.:      

/s/ Helen Sabzevari

     

March 13, 2018

Helen Sabzevari, Ph.D.       Date President, Precigen       For ZIOPHARM
ONCOLOGY INC.:      

/s/ Kevin Lafond

     

23 Mar 2018

Name: Kevin Lafond       Date Title:   SVP, Finance, CAO       For Intrexon
Corporation:      

/s/ Jeffrey Perez

     

March 12, 2018

Jeffrey Perez       Date SVP, Intellectual Property Affairs      

 

Page 4 of 4